Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144370                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                    SC: 144370                                        Justices
  In re MANUELL-PERALEZ, Minors.                                    COA: 303938
                                                                    Eaton CC Family Division:
                                                                    08-016964-NA
  _______________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2012                    _________________________________________
           h0131                                                               Clerk